25 N.Y.2d 924 (1969)
In the Matter of The Estate of Conrad Emberger, Deceased. Helen Eklund et al., Appellants-Respondents; Edward A. Broderick, as Administrator of The Estate of Elizabeth R. Emberger, Deceased, Respondent-Appellant.
Court of Appeals of the State of New York.
Argued September 24, 1969.
Decided October 8, 1969.
Stephen J. Masse, Philip A. Limpert and Francis J. Murphy for appellants-respondents.
Osborne A. McKegney and Albert A. Beregh for respondent-appellant.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the trust corpus. No opinion.